RELINQUISHMENT AGREEMENT


THIS RELINQUISHMENT AGREEMENT (“Agreement”) is entered into effective as of this
9th day of August, 2011, between and among FX ENERGY, INC., a Nevada corporation
(“Company”), [participant], an executive employee of Company (“Participant”),
and FX ROYALTY, LLC, a Utah limited liability company (“Participant Designee”)
that has been duly constituted and appointed by Participant and others of
substantially like standing (together, the “Participants”) to hold and
administer the interests granted to the Participants pursuant to that certain
Royalty Agreement effective as of March 16, 2010 (“Royalty Agreement”), on the
following:


Premises


A.           On or about March 16, 2010, the parties hereto and the other
Participants entered into that certain Royalty Agreement under which the Company
agreed to grant to such Participants a royalty interest in certain properties of
the Company as a long-term incentive to encourage the highest potential
drilling, accelerate and increase production in reserves, maximize the Company’s
profitability, and generally enhance the Company’s ability to incentivize and
retain valuable employees upon whom, in large measure, the continued
profitability of the Company depends.


B.           The Company’s Board of Directors, on the recommendation of the
Compensation Committee, has adopted the 2011 Incentive Plan under which the
Company, subject to stockholder approval, will be authorized to grant various
equity and other incentives to its employees, including Participants.  The
Company is adopting the 2011 Incentive Plan and granting initial options
thereunder prior to December 31, 2011, as an inducement to obtain the agreement
of the Participants to relinquish their interests in the Royalty Agreement held
on their behalf by the Participant Designee.  Further, the Company’s submittal
of the 2011 Incentive Plan to the stockholders for their consideration is
conditioned on the prior agreement of the Participants that their cancellation,
relinquishment, and reconveyance of their interests in the Royalty Agreement
will become effective automatically upon the approval of the 2011 Incentive Plan
by the stockholders in the manner required by law and the grant of initial
options under such 2011 Incentive Plan on or before December 31, 2011.


Agreement


NOW, THEREFORE, upon these premises, which are incorporated herein by reference,
and for and in consideration of the mutual promises and covenants hereinafter
set forth, it is hereby agreed as follows:


1.           Participant and Participant Designee hereby irrevocably agree to
relinquish, release, reassign to the Company, terminate, and forever and
irrevocably disclaim any interest in the Royalty Agreement, automatically
effective upon both: (a) the approval of the 2011 Incentive Plan prior to
December 31, 2011, by the Company’s stockholders in the manner required by law
and the Company’s articles of incorporation and bylaws, as evidenced by the
filing on Form 8-K under the Securities Exchange Act of 1934 of a report of such
approval; and (b) the grant to Participant under such 2011 Incentive Plan of an
incentive award consisting of approximately two-thirds options having an
exercise price equal to the market price for the Company’s common stock as of
the date of grant and one-third restricted stock, both vesting in equal annual
increments of one-third each, commencing on the first anniversary of the date of
grant (together, the “Conditions”).  Upon satisfaction of the Conditions, the
Royalty Agreement shall terminate as to and among Participant, Participant
Designee, and Company.


 
 

--------------------------------------------------------------------------------

 
2.           Subject to satisfaction of the Conditions set forth in paragraph 1,
Participant further agrees to reassign, convey, and contribute to the capital of
the Participant Designee all of Participant’s right, title, and interest in and
to any limited liability membership, equity, or other interest therein, all
without requiring any consideration from Participant Designee for such
conveyance.  Upon satisfaction of the Conditions, Participant Designee shall
execute and deliver to Company, and file for recordation as appropriate, a
corresponding conveyance of the interest in the Royalty Agreement held as
nominee of, and for the benefit of, Participant.  Such conveyance to the Company
shall be in the name, place, and stead of Participant pursuant to Participant’s
authorization of Participant Designee to act as the attorney-in-fact of
Participant pursuant to the Royalty Agreement.


3.           Participant authorizes the Company to state in its proxy statement
respecting the solicitation of proxies to approve the 2011 Incentive Plan that
the Participant has agreed to the provisions set forth in paragraph 1.


4.           Participant and Participant Designee agree to execute, acknowledge,
deliver, and file for recordation, as appropriate, such further instruments,
documents, certifications, and other documents as the Company may reasonably
request in order to effectuate this Agreement.


5.           This Agreement is being executed and delivered, and is intended to
be performed, in the state of Utah, and the substantive laws of such state,
excluding the principles of conflicts of laws, shall govern the validity,
construction, enforcement, and interpretation of this Agreement, except insofar
as federal laws shall have application.


6.           If a legal action or other proceeding is brought for enforcement of
this Agreement because of an alleged dispute, breach, or misrepresentation in
connection with any of the provisions hereof, the successful or prevailing party
shall be entitled to recover reasonable attorney’s fees and costs incurred, both
before and after judgment, in addition to any other relief to which they may be
entitled.


7.           This Agreement may be signed in multiple counterparts with the same
effect as if the signatures appeared on the same instrument, and each signed
counterpart shall be deemed to be an original but all of which taken together
will constitute one and the same instrument.  Facsimile transmission of any
signed original document and retransmission of any signed facsimile transmission
shall be the same as the delivery of an original.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.


FX ENERGY, INC.




By:  _______________________________
Its:  _______________________________

 
___________________________________
[participant]




FX ROYALTY, LLC


 
By:  _______________________________
Its:  _______________________________


 
 

--------------------------------------------------------------------------------

 
Signatories:


Zbigniew Tatys
Thomas B. Lovejoy
Jerzy B. Maciolek
David N. Pierce
Scott J. Duncan
Eva Sokolowski
Clay Newton
Andrew W. Pierce



 
 

--------------------------------------------------------------------------------

 
